Citation Nr: 1104786	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression, including as secondary to 
service-connected duodenal ulcer.  

2.  Entitlement to service connection for an eating disorder, 
including as secondary to service-connected duodenal ulcer.  

3.  Entitlement to service connection for a sleeping disorder, 
including as secondary to service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  A Notice of 
Disagreement was filed in May 2007, a Statement of the Case was 
issued in July 2007, and a Substantive Appeal was received in 
September 2007.  

The Veteran requested a Board hearing, however, he did not appear 
for a hearing scheduled in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A statement by the Veteran dated in May 1993 reflects that the 
Veteran received Social Security Administration (SSA) disability 
benefits.  The record does not reflect an attempt by VA to secure 
copies of the SSA determination pertaining to the claimant or the 
medical records considered in conjunction with that 
determination.  

The Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the AMC/RO must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
his application for SSA disability benefits and all underlying 
medical records.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  It should be noted that the provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made and 
the Veteran's claim was filed prior to the effective date of the 
revised regulation.  

The Board notes that the Veteran was diagnosed with depression by 
Dr. B.F.C. in April 1991.  The Veteran contends that a 
psychiatric disability, an eating disorder, and a sleeping 
disorder are secondary to service-connected duodenal ulcer.  
Under the circumstances, the Board believes that a VA examination 
with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration (SSA) and request copies of 
SSA's determination on the Veteran's claim 
for SSA disability benefits, as well as 
copies of the complete medical records 
considered in that determination.  A copy of 
any response from SSA, including any records 
obtained and/or a negative reply, should be 
included in the claims file.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
psychiatric disability, eating disorder, and 
sleeping disorder.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated tests 
are performed, the examiner should:

a) diagnose any current psychiatric 
disability shown to exist;

b) opine whether any such psychiatric 
disability is at least as likely as not 
related to the Veteran's service;

c) if not, whether any such psychiatric 
disability is at least as likely as not 
related to the Veteran's service-connected 
duodenal ulcer;

d) if not, opine whether any such psychiatric 
disability is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected duodenal ulcer;

e) diagnose any current eating disorder shown 
to exist;

f) opine whether any such eating disorder is 
at least as likely as not related to the 
Veteran's service;

g) if not, whether any such eating disorder 
is at least as likely as not related to the 
Veteran's service-connected duodenal ulcer;

h) if not, opine whether any such eating 
disorder is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected duodenal ulcer; 

i) diagnose any current sleeping disorder 
shown to exist;

j) opine whether any such sleeping disorder 
is at least as likely as not related to the 
Veteran's service;

k) if not, whether any such sleeping disorder 
is at least as likely as not related to the 
Veteran's service-connected duodenal ulcer;

l) if not, opine whether any such sleeping 
disorder is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected duodenal ulcer; and

m) provide detailed rationale, with specific 
references to the record, for the opinions. 

3.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental statement 
of the case (SSOC) before returning the claim 
to the Board, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


